DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to after-final communications filed on March 30, 2021 in which Applicant cancelled claims 12-17, 23, 24 and 28-31.
Claims 18-22 and 25-27 are allowed as per examiner's amendment below.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In the Claims:
	Claim 19 has been amended as follows:

AMENDMENTS TO THE CLAIMS:

19. (Currently Amended) A method according to claim 18, wherein after the transmission of the new second control software into a memory area of the second control configuration, the first control software is overwritten with the new first control software and the second control software is overwritten with the new second control software and that the first control configuration and the second control configuration are subsequently operated with the updated control software.

-- END OF AMENDMENT --

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a method for updating a control software in a high-voltage control device as recited by independent claim 18. Specifically, the prior art of record does not teach or suggest, either solely, or in combination, the limitation "wherein in the case that the second control configuration is in a switched-off state, in a first step a transmission of the new first control software and the new second control software into a memory area of the first control configuration takes place, in which memory area the new first control software and the new second control software is stored," when considered in combination with the remaining limitations of claim 18.
In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the accompanying PTO-892 for the titles of NPL references considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192